Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-43 and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the limitations of providing instructions is not supported in the originally filed application. It is noted that the claims filed 8/24/2018 containing the limitations were a preliminary amendment and are not supported by the parent application filed 2/27/2017, therefore, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-43 and 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims the method including “providing instructions for using the vibrational dental device”, however, the applicant does not discuss how the instructions are provided and therefore it is unclear what type of instructions are provided, such as are they written instructions or verbal instructions or any other type. For examination purposes, they are being interpreted as any type of instructions provided to the user for use. 
Further with respect to claim 43, it is unclear if the instructions provided to the user would override the seating setting since the time periods are 30-90 seconds and 3-6 minutes. Such that would the instructions be to select the quick seating setting or manually operate the device of another time period.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-43 and 45-49 are rejected under 35 U.S.C. 101 since the broadest reasonable interpretation of "providing" an element is making that element available (see the definition of providing at http://dictionary.com/browse/provide), this interpretation does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract idea. In view of the factors addressed above, and in view of the fact that no factors seem to weigh in favor of patent eligibility, it is the examiner's position that the claimed invention is not eligible for patent protection. See Bilski v. Kappos, 561 U.S. (2010). It is noted that the claim does not provide any steps of carrying out the method of seating an aligner, such that the steps are only directed to providing the vibrational device and instructions.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 45-46 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2016/154679) in view of Li et al. (2008/0160473) in view of Lowe et al. (9,907,626).
Lo teaches with respect to claim 42, a method for assisting a user to seat an orthodontic aligner into a desired portion over the dentition of the a user (pg. 3, ll. 21-29), the method comprising providing to a user a vibrational dental device having a 
Li teaches a method for assisting a user to seat an orthodontic aligner (see abstract) and teaches it is known that depending on stiffness of the alinger and the user of attachments, that aligner can have varying degrees of difficulty to fully seat. Such that a still alinger used with lots of attachments on the teeth is more difficult to seat than a more flexible alinger without the user of attachments. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify the different modes of Lo with the teaching of Li that aligners have varying degrees of difficulty to seat to include two different modes of varying operational time to be able to 
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the 
With respect to claim 45, Lo teaches vibrating the mouthpiece against all of a user’s teeth dentition that is covered with the orthodontic aligner (pg. 3, ll. 21-29, pg. 6, ll. 28-32). Lo/Li teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing instructions to the user for carrying the above step of the method.
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the vibrational dental device (see fig. 5, col. 20, ll. 32-36). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method taught by Lo/Li to include providing instructions to the user for carrying out the method as taught by Lowe in order to ensure proper usage of the device.  
With respect to claim 46, Lo teaches wherein the axial vibratory force is primarily along a sagittal plane of a user’s oral cavity (pg. 15, ll. 16-18).
With respect to claims 48-49, Lo teaches the mouthpiece is configured to vibrate at a frequency between 110 and 130 Hz and 11-120 Hz (pg. 3, l. 36). Lo/Li teaches the 
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the vibrational dental device (see fig. 5, col. 20, ll. 32-36). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method taught by Lo to include providing instructions to the user for carrying out the method as taught by Lowe in order to ensure proper usage of the device. 

Claims 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2016/154679) in view of Li et al. (2008/0160473) in view of Lowe et al. (9,907,626) as applied to claim 42 above, and further in view of Way (2013/0273490).
Lo/Li/Lowe teaches the invention as substantially claimed and discussed above in detail including the step of providing instructions and Lo teaching the user of the device at least 3 minutes at least 2 times a day (see pg. 16, Il. 18-20), however, does not specifically teach the instructions including a step of vibrating the device for less than 5 minutes daily over a period of time and a step of configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 0.01 G and 1G.
Way teaches a method for inherently seating an alinger (see above Lo reference which teaches the method for seating an aligner along with further accelerating/growing bone) comprising respect to claim 43 a method of using the vibrational dental device for less than 5 minutes daily and with respect to claim 47, a method of configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 0.01G and 1G .

Claims 42-43 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2016/154679) in view of Li et al. (2008/0160473) in view of Way et al. (2013/0273490) in view of Lowe et al. (9,907,626).
Lo teaches with respect to claim 42, a method for assisting a user to seat an orthodontic aligner into a desired portion over the dentition of the a user (pg. 3, ll. 21-29), the method comprising providing to a user a vibrational dental device having a mouthpiece configured to vibrate at a frequency between 60 Hz and 130 Hz (pg. 3, l. 36, pg. 19, l. 4-5, such that the device is provided to the user in a kit) and positioning the orthodontic aligner over a user’s dentition, placing the mouthpiece into a user’s oral cavity against the orthodontic aligner and applying, by vibrating the mouthpiece, an axial vibratory force on the orthodontic aligner where by the orthodontic aligner is seated on a user’s dentition (pg. 3, ll. 21-29). It is noted that the applicant does not claim the method including the steps above, only providing instructions for performing the method. Lo teaches the vibrational dental device being programed with a series of different treatment cycles and also varying treatment times (see pg. 16, ll. 6-10, 18-23, pg. 19, ll. 12-21) and one treatment cycle is 3-6 minutes (see pg. 16, ll. 6-10, 18-23, pg. 19, ll. 12-21), however, does not specifically teach the vibrational device having a quick seating 
Li teaches a method for assisting a user to seat an orthodontic aligner (see abstract) and teaches it is known that depending on stiffness of the alinger and the user of attachments, that aligner can have varying degrees of difficulty to fully seat. Such that a still alinger used with lots of attachments on the teeth is more difficult to seat than a more flexible alinger without the user of attachments. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify the different modes of Lo with the teaching of Li that aligners have varying degrees of difficulty to seat to include two different modes of varying operational time to be able to fully seat aligners of varying degrees of difficulty while possibly saving the user time. Such that if they have an alinger that can be easily seated, they could select a shorter time period. It is further noted that the alinger is more difficult to seat at the beginning of treatment, as the teeth are more out of line, than when at the end of the treatment of the single alinger, such as right before switching to the next alinger in the series, since the teeth are more aligned with the alinger.  Lo/Li teaches the invention as substantially claimed and discussed above, however, does not specifically teach the time period of 30 seconds to 90 seconds and the appliance automatically shutting off after the preselected time period and providing the user instructions for carrying out the method as detailed above.     
Way teaches a method for inherently seating an aligner (see above Lo reference which teaches the method for seating an aligner along with further accelerating/growing bone) including providing the user with a vibrational device which is configured to vibrate for 30 to 90 seconds (par. 65 regarding a timer, par. 75 less than 1 minute). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the vibrational device taught by Lo/Li to configured the device to vibrate for a time period of 30 to 90 seconds in order to achieve the desired treatment results since it has been held that were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See above regarding how different aligners can seat easier than others, therefore, less time would be required to seat some aligners and the available time of the user to complete treatment. Lo/Li/Way teaches the invention as substantially claimed and discussed above, however, does not specifically teach the appliance automatically shutting off after the preselected time period and providing the user instructions for carrying out the method as detailed above.     
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the vibrational dental device (see fig. 5, col. 20, ll. 32-36) and the appliance having a setting which after a pre-selected time period automatically shuts off the appliance (col. 17, ll. 38-39). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method taught by Lo/Li /Way to include providing instructions to the user for carrying out the method and providing the 
With respect to claim 45, Lo teaches vibrating the mouthpiece against all of a user’s teeth dentition that is covered with the orthodontic aligner (pg. 3, ll. 21-29, pg. 6, ll. 28-32). Lo/Li/Way teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing instructions to the user for carrying the above step of the method.
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the vibrational dental device (see fig. 5, col. 20, ll. 32-36). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method taught by Lo/Li/Way to include providing instructions to the user for carrying out the method as taught by Lowe in order to ensure proper usage of the device.  
With respect to claim 46, Lo teaches wherein the axial vibratory force is primarily along a sagittal plane of a user’s oral cavity (pg. 15, ll. 16-18).
With respect to claims 48-49, Lo teaches the mouthpiece is configured to vibrate at a frequency between 110 and 130 Hz and 11-120 Hz (pg. 3, l. 36). Lo/Li/Way teaches the invention as substantially claimed and discussed above, however, does not specifically teach providing instructions to the user for carrying the above step of the method.
Lowe teaches a method for orthodontic treatment including providing a user with a vibrational dental device and providing the user with instructions for use of the 
With respect to claims 43 and 47 Lo/Li teaches the invention as substantially claimed and discussed above in detail including the step of providing instructions and Lo teaching the user of the device at least 3 minutes at least 2 times a day (see pg. 16, ll. 18-20), however, does not specifically teach the instructions including a step of vibrating the device for less than 5 minutes daily over a period of time and a step of configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 0.01 G and 1G. 
Way teaches a method for inherently seating an aligner (see above Lo reference which teaches the method for seating an aligner along with further accelerating/growing bone) comprising respect to claim 43 a method of using the vibrational dental device for less than 5 minutes daily and with respect to claim 47, a method of configuring the mouthpiece to vibrate at an acceleration magnitude ranging between 0.01G and 1G (pars. 7-8, 75). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lo/Li with the specific time and acceleration magnitude in order to achieve the desired treatment results since it has been held that were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.    



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. The applicant argues with respect to the 112(a) rejection the applicant argues that “The standard for satisfying the written description requirement is whether the disclosure allow[s] one skilled in the art to visualize or recognize the identity of the subject matter purportedly descried”. It is noted that that applicant has not disclosed in any way how the claimed subject matter including “providing instructions” is supported in a way to allow one skilled in the art to visualize or recognized the identity of the subject matter. Such that it is not clear how the claimed “providing instructions” is being provided. It is noted that instructions can be provided in a variety of ways such as verbal, written, and even electronically, such as an app. Therefore, since the applicant does not discus in the originally filed specification, providing any instructions or any examples regarding how the method is carried such as the dentist tells the user to carry out the method. It is further noted that the method could be carried out by the dentist, such that no instructions are provided to the user. Therefore, in view of the response .  
The applicant further argues with respect to the 112(b) rejection that the limitation of providing instructions and clear, however, as discussed above, since the applicant has not provided any guidance for as to how the instructions are to be provided, the limitation is unclear as to what the applicant is trying to claim.  
With respect to the applicants arguments regarding the 101 rejection, it is noted that the applicant claims “a method for assisting a user to seat an orthodontic alinger”, however, the method does NOT claim any steps of seating an alinger, the applicant is still only claiming providing the user with a device and instructions to carry out a method to seat the aligners. It is noted that the interpretation of "providing" an element is making that element available (see the definition of providing at http://dictionary.com/browse/provide), this interpretation does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract idea. Therefore, the applicants arguments regarding the amendment provides “significantly more” is not persuasive, since the applicant is still claiming providing a device to the user, which is being interpreted as just making it available. Such that the applicant is not claiming any steps of providing the vibration to the aligner to seat the alinger, only that a device is available that can be operated to seat an alinger. In view of the factors addressed above, and in view of the fact that no factors seem to weigh in favor of patent eligibility, it is the examiner's position that the claimed invention is not eligible for patent protection. See Bilski v. Kappos, 561 U.S. (2010). It is noted that the claim does not 
The applicant further argues that the prior at of Lo in view of Lowe does not teach the new limitations of the different seating settings, however, the prior art of Li and Way have been used to teach the new claimed limitations, and therefore, the applicants’ arguments are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/25/2022